DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-17 are objected to because of the following informalities:  
Claim 11: in lines 17 to 18, the phrase “the remote control” should be changed to “a remote control”; in line 18 the phrase “the geometrical parameters” should be changed to “geometrical parameters”; in line 18 the phrase “the structure” should be changed to “the base structure”; in line 19, the phrase “the geometrical quantities of the load to be moved to calculate the” should be changed to “geometrical quantities of the load to be moved to calculate”; additionally in line  21, the word “the” before “corresponding velocities” should be removed.
Claims 12-20: the claims phrase “characterized in that” in line 1 should be changed to “comprising”
  Appropriate correction is required.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there was no prior art found on “a control system of the device receives at input the commands desired by the user via a remote control (50), the control system using  geometrical parameters of the base structure of the device and an estimate of geometrical quantities of the load to be moved to calculate desired configurations of steering of said first (41) and second (42) motor-driven steering wheel and corresponding velocities, the control system receiving from said first (41) and second (42) motor-driven steering wheel the feedbacks .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                                            
/KEVIN HURLEY/Primary Examiner, Art Unit 3611